Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 INVESTMENT MANAGEMENT AGREEMENT THIS AGREEMENT, made as of the 30th day of June, 2009, by and between Transatlantic Holdings, Inc., a P&C reinsurance company organized under the laws of Delaware (hereinafter called the Client), and BlackRock Financial Management, Inc. (hereinafter called the Manager). WITNESSETH: WHEREAS, the Client has all requisite authority to appoint one or more investment managers to supervise and direct the investment and reinvestment of a portion or all of the assets of the Client and of certain subsidiaries of the Client; THEREFORE, for and in consideration of the premises and of the mutual covenants herein contained, the parties hereby agree as follows: 1.
